DETAILED ACTION
This is in reference to communication received 07 February 2021. Claims 8 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 8 representative of claim 15 recites the limitation(s):
computing, at a first time, a first score reflecting a degree of suitability, for the first passenger, with respect to the first seat, by processing the plurality of physical attributes and the plurality of non-physical attributes with at trained machine learning (ML) model; 
determining that the score exceeds a threshold score associated with the first seat; 
allocating, by the application, the first passenger to the first seat in the mass-transit vehicle, and
computing, at a second time, a second score for the first passenger by processing at least one new attribute of the first passenger using the trained ML model; and
reallocating the first seat to a second passenger based on the second score.

Dependent claims 9 – 14 and 16 – 20 inherit the deficiencies of parent claims 8 and 15 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable Fuscone et al. US Publication 2020/0370986 in view of McCartney US Patent 9,663,402, Favorel et al. US Publication 2006/0229920, Nasr et al. US Publication 2012/0022901 and Sebastian Raschka published article “Predictive modeling, supervised machine learning and pattern classification”.

Regarding claims 8-10 and 15-17, Fuscone teaches system and method for allocating at least a portion of the passengers and/or crew members seats according
to the effect of passenger and/or crew member's positions on the aircraft on centre of gravity position, comprising: 
a processor (Fuscone, a programmed computer arranged to allocate passengers and crew members seats according to the effect of passenger and crew members positions on the aircraft on ( e.g. longitudinal) centre of gravity position) [Fuscone, 0018]; and 
a memory storing one or more instructions which, when executed by the processor (Fuscone, a programmed computer arranged to allocate passengers and crew members seats according to the effect of passenger and crew members positions on the aircraft on ( e.g. longitudinal) centre of gravity position) [Fuscone, 0018], performs an operation comprising: 
receiving, by an application executing on a processor, a plurality of rules associated with a first seat of a plurality of seats in a mass-transit vehicle (Viscone, allocating at least a portion of the passengers and/or crew members seats according to the effect of passenger and/or crew member's positions on the aircraft on centre of gravity position) [Viscone, 0017], wherein the mass-transit vehicle comprises one of (i) an airplane, (ii) a bus, and  (iii) a train (Viscone, the aircraft type (e.g. Boeing B777®) and the manufacturer’s fuel consumption data for that type) [Viscone, 0087[; 
Viscone does not explicitly teach determining a plurality of physical attributes for a first passenger based on data received from plurality of data sources. However, McCartney teaches system and method for seat search comparison and selection based on physical characteristics of travelers. McCartney teaches providing capability for searching, comparing, differentiating, and optionally retailing commercial flight seats based upon traveler’s physical measurement [McCartney, col. 1, lines 56-63]. McCartney further teaches that an image of a passenger can be provided with their personal information, and a software module will calculate a volumetric physical space that the traveler will need based on their physical information [McCartney, col. 22, lines 43 – 47].
Viscone in view of McCartney teaches system and method further comprising:
determining a plurality of physical attributes for a first passenger, of a plurality of passengers, based on data describing the first passenger received from a plurality of data sources, wherein a first physical attribute of the plurality of physical attributes is received from a physical attribute service via a network, wherein the physical attribute service determines the first physical attribute based on an analysis of an image of the first passenger received from at least one of the plurality of data sources (McCartney, an image of a passenger can be provided with their personal information, and a software module will calculate a volumetric physical space that the traveler will need based on their physical information) [McCartney, col. 22, lines 43 – 47]; 
determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger; 
Fuscone in view of McCartney does not explicitly recite determining non-physical attributes based on received data. However, Nasr teaches system and method for assignment of seats in the airline context. Nasr teaches a customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays [Nasr, 0027]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Fuscone in view of McCartney by adopting teachings of Nasr to minimize sub-optimal experience for passengers.
Fuscone in view of McCartney, Fuscone and Nasr teaches system and method further comprising:
determining a plurality of non-physical attributes for the first passenger based on the received data describing the first passenger, wherein the non-physical attributes comprise: (i) emotions expressed by the first passenger, (ii) sentiment expressed by the first passenger, (iii) a preference of the first passenger, and (iv) a personality trait of the passenger (Nasr, In the airline context, this might include the assignment of seats to customers based upon their stated preferences or guaranteed amenities, as well as other rules, such as operational requirements, frequent flyer status, fare paid, etc.; A customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays) [Nasr, 0010, 0027], wherein a first non-physical attribute of the plurality of non-physical attributes is received from a non-physical attribute service via a network, wherein the non-physical attribute service determines the first non-physical attribute based on an analysis of: (i) blog posts generated by the first passenger, (ii) social media publications generated by the first passenger, and (iii) a profile of the first passenger received from the plurality of data sources (In the event a frequent flyer profile is used, the airline reservation system 330 may also interact with a frequent flyer database 360 in addition to the seating database 350) [Nasr, 0037]; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the first passenger satisfy each rule in the set of rules associated with the first seat (Nasr, In the event a frequent flyer profile is used, the airline reservation system 330 may also interact with a frequent flyer database 360 in addition to the seating database 350) [Nasr, 0037]; 
Viscone in view of McCartney and Nasr does not teach reallocating a first seat to a second passenger based on certain score. However, Fuscone teaches that On small aircraft or on small aircraft with few passengers, the cabin crew may move passengers to obtain a balanced weight cabin. Some systems have been proposed that determine the tilt by using a calliper weighing device [Fuscone, 0009]. It would have been obvious to one or ordinary skill in 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Viscone in view of McCartney and Nasr by adopting teachings of Favorel to automate the placement of persons onboard the aircraft takes place by a manual assignment by an employee by considering the criteria essentially used by the employee to carry out displacement are the distribution of weight within the aircraft.
Fuscone in view of McCartney, Favorel and Nasr does not explicitly teach using Machine Learning model. However, in the claimed invention, applicant is only using a computing system that certain variable initialilzed, however as currently claimed, applicant’s machine learning system does not further learn from the transactions, and remains as static computing system, therefore, examiner reads machine learning model as a computing machine which has be preloaded with certain variables initialized with a fixed value. Raschka teaches that predictive modeling is the general concept of building a model that is capable of making predictions. Typically, such a model includes a machine learning algorithm that learns certain properties from a training dataset in order to make those predictions [Raschka, page 2]. 
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Fuscone in view of McCartney, Favorel and Nasr by adopting teachings of Raschka to upgrade the computing system by using updated technology to automate the decision making process.
Fuscone in view of McCartney, Favorel, Nasr and Raschka teaches system and method further comprising:
computing, at a first time, a first score reflecting a degree of suitability, for the first passenger, with respect to the first seat, by processing the plurality of physical attributes and the plurality of non-physical attributes with at trained machine learning (ML) model; determining that the score exceeds a threshold score associated with the first seat; allocating, by the application, the first passenger to the first seat in the mass-transit vehicle (Favorel, allocating seats to customer in a computer reservation system; allocation by an allocation server, to each customer, by decreasing order (decreasing score) of level of priority, of the available seat having maximum satisfaction value) [Favorel, 0017, claim 11], and
computing, at a second time, a second score for the first passenger by processing at least one new attribute of the first passenger using the trained ML model  (Fuscone, On small aircraft or on small aircraft with few passengers, the cabin crew may move passengers to obtain a balanced weight cabin) [Fuscone, 0009]; and
reallocating the first seat to a second passenger based on the second score (Fuscone, On small aircraft or on small aircraft with few passengers, the cabin crew may move passengers to obtain a balanced weight cabin) [Fuscone, 0009; also see Favorel 0054 - 0060].

Regarding claim 11, Fuscone in view of McCartney, Favorel, Nasr and Raschka teaches system and method further comprising: 
training the ML model based on training data, wherein the ML model specifies a respective weight for the plurality of physical (Raschka, Predictive modeling is the general concept of building a model that is capable of making predictions. Typically, such a model includes a machine learning algorithm that learns certain properties from a training dataset in order to make those predictions) [Raschka, pages 2, 8].

Regarding claims 5, 12 and 18, Fuscone in view of McCartney, Favorel, Nasr and Raschka teaches system and method, wherein the score comprises a composite score, wherein the composite score (Raschka, prediction) [Raschka, page 14] is computed based on: (i) a physical attribute score computed based on the weights specified in the ML model and the plurality of determined physical attributes of the first passenger (Raschka, new data processed through classifier) [Raschka, page 14], (ii) a non-physical attribute score computed based on the weights specified in the ML model and the plurality of determined non-physical attributes of the first passenger (Raschka, new data processed through classifier) [Raschka, page 14].

    PNG
    media_image1.png
    484
    876
    media_image1.png
    Greyscale





Claims 13 – 14 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable Fuscone et al. US Publication 2020/0370986 in view of McCartney US Patent 9,663,402, Favorel et al. US Publication 2006/0229920, Nasr et al. US Publication 2012/0022901 and Sebastian Raschka published article “Predictive modeling, supervised machine learning and pattern classification”, and Keith Kravitz published article “Grand Canyon Helicopter Tour Review”.

Regarding claims 13 and 19, Fuscone in view of McCartney, Favorel, Nasr and Raschka teaches system and method further comprising: 
computing a respective score for each of the plurality of passengers based on the ML model and a respective plurality of physical and non-physical attributes of each passenger (Raschka, new data processed through classifier) [Raschka, page 14]; 
generating an ordered list of the plurality of passengers ranked based on the computed score for each passenger (Nasr, Then, instead of ( or in addition to) presenting the actual seat map to a customer, the customer can be presented with a list of choices for the type of seat he would prefer) [Nasr, 0019]; and 
Fuscone in view of McCartney, Favorel, Nasr and Raschka does not explicitly teach allocating each of the plurality of passengers based on certain ordered list. However, Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in [Kravitz, page 2]. Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Fuscone in view of McCartney, Favorel, Nasr and Raschka by adopting teachings of Kravitz and allocate seats to keep the aircraft in balance.
Fuscone in view of McCartney, Favorel, Nasr, Raschka and Kravitz teaches system and method further comprising:
allocating each of the plurality of passengers to a respective seat in the vehicle based on the ordered list of passengers (Kravitz, helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll .

Regarding claims 14 and 20, (for additional passengers) Fuscone in view of McCartney, Favorel, Nasr, Raschka and Kravitz teaches system and method further comprising: 
determining a plurality of physical attributes for a second passenger, of the plurality of passengers, based on data describing the second passenger received from the plurality of data sources (McCartney, an image of a passenger can be provided with their personal information, and a software module will calculate a volumetric physical space that the traveler will need based on their physical information) [McCartney, col. 22, lines 43 – 47]; 
determining a plurality of non-physical attributes for the second passenger based on the received data describing the first passenger (Nasr, In the airline context, this might include the assignment of seats to customers based upon their stated preferences or guaranteed amenities, as well as other rules, such as operational requirements, frequent flyer status, fare paid, etc.; A customer mood score can be based on operational or service events such as problems recently experienced by that passenger. For example, a passenger who is taking a later flight because of overbooking or because airline delays caused him to miss an earlier flight might receive priority over a passenger who has not experienced such delays) [Nasr, 0010, 0027]; 
determining that at least one of the plurality of physical attributes and the plurality of non-physical attributes of the second passenger violate at least one rule associated with a second seat in the vehicle Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll ; 
denoting, in a record stored in a memory, that the second seat in the vehicle is unavailable to the second passenger based on the violation of the at least one rule associated with the second seat Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in) [Kravitz, page 2]; and 
allocating the second passenger to a third seat in the vehicle Kravitz teaches helicopter seating is assigned according to the weight of all passengers. It's done at the last minute (literally on the tarmac) and it's handled like this, so as to distribute weight equally about the cabin, and there is no guarantee that you’’ll get a window seat (e.g. seat of your preference), and seating will be assigned at the time of check-in) [Kravitz, page 2].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the claimed invention is not directed to a judicial exception is acknowledged and accepted. Rejection under 35 USC 101 has not been cited in this office action.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach the added limitations in the amended invention as currently claimed is acknowledged and considered.
However, while performing an updated search in view of amended invention, a new prior art was found that teaches the added limitation(s). Therefore, applicant’s arguments are moot under new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Barillec et al. US Publication 2011/0087506 teaches system and method for allocating seats to a group of customers, adapted to calculate a satisfaction value for each available seat, for each customer characterized in, that said system is further adapted to compute a global satisfaction value for each seat, said global satisfaction value is the Sum of the previously calculated satisfaction values for the customers of the group, provide seating arrangements according to one of the predetermined geometrical shapes corresponding to the group, determine the group of seats matching said predetermined shape that gives the maximum average global satisfaction value, assign the corresponding seats to the group of customers.
Howe et al. US Publication 2016/0358272 teaches system, method, and computer-readable storage medium configured to analyze the physical size of payment accountholders based on payment transactions, and allowing a transportation provider to apply the physical size of payment accountholders to seating.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


February 27, 2022